

116 HR 1104 IH: To amend the Federal Food, Drug, and Cosmetic Act to require labeling of genetically engineered fish.
U.S. House of Representatives
2019-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1104IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2019Mr. Young (for himself, Mr. DeFazio, and Ms. Bonamici) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Federal Food, Drug, and Cosmetic Act to require labeling of genetically engineered fish. 
1.Amendment to the federal food, drug, and cosmetic act regarding genetically engineered salmonSection 403 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 343) is further amended by adding at the end the following:  (z)If it contains genetically engineered fish unless the food bears a label stating that the food contains genetically engineered fish.. 
